           Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

MITSUKO MAEDA                                *

               Petitioner,                   *

v.                                           *       Civil No.: 1:19-cv-02396-BPG

TOMMY KWOKWING WONG                          *

               Respondent.                   *

*      *     *    *    *   *    *    *    *    *   *    *   *
    REQUEST TO EXPEDITE PROCEEDINGS PURSUANT TO HAGUE CONVENTION
              LAW WITH INCORPORATED MEMORANDUM OF LAW

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. 9001 et seq.

       Petitioner, Mitsuko Maeda (the “Mother”), by and through her undersigned attorneys,

hereby requests expedited consideration of her Verified Petition for Return of Children to Japan

filed against the Respondent, Tommy Kwokwing Wong (the “Father”), and requests the issuance

of a Show Cause Order to be served by the United States Marshal Service requiring the

immediate appearance of the Father and the children before this Court to: (i) ensure that the

children are not further removed from this Court’s jurisdiction; (ii) collect the children’s travel

documents; and (iii) schedule an expedited evidentiary hearing. In support the Mother states as

follows:
             Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 2 of 12



                                              INTRODUCTION

        1.       The Mother has filed a Verified Petition for Return of Children to Japan (“Petition

for Return”) simultaneously with the filing of this Request to Expedite Proceedings and Issue

Show Cause Order Pursuant to Hague Convention Law (“Request to Expedite”).1

        2.       As fully explained below, the Mother files this Request to Expedite solely to

request that this Court expeditiously issue a Show Cause Order to secure the Father and

children’s appearance before this Court and to schedule expedited proceedings on the Mother’s

Petition for Return in accordance with the Hague Convention, ICARA, 28 U.S.C. § 1657, and

the clear mandate of Supreme Court of the United States as well as this Court’s case law.

                       FACTS IN SUPPORT OF REQUEST TO EXPEDITE

        3.       The Mother is a Japanese citizen. The Mother speaks Japanese. She is somewhat

fluent in English. The Father is a Chinese and United States citizen. The Father is fluent in

Chinese and English. The children have dual citizenship in Japan and the United States by virtue

of their parents’ nationalities.

        4.       The Father has retained the children in the United States from the children’s

proper custody and habitual residence jurisdiction of Japan. The retention occurred on June 22,

2019.

        5.       The parties were married in Japan.

        6.       After the children were born, the parties continued to reside separately. The

children have always resided with the Mother by agreement of the parties. The Mother has



1
  The Petition was filed under The Convention on the Civil Aspects of International Child Abduction, done at the
Hague on October 25, 1980 (the “Convention” or the “Hague Convention”) and the International Child Abduction
Remedies Act (“ICARA”). See T.I.A.S. No. 11,670 at 1, 22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10,493
(1986), text available at: https://www.hcch.net/en/instruments/conventions/specialised-sections/child-abduction (last
accessed August 20, 2019); 22 U.S.C. § 9001 et seq. (2015).




                                                         2
            Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 3 of 12



always been the primary parent involved in the children’s daily upbringing, education, medical

treatment, and care.

       7.       The children have always been fully involved and integrated in all aspects of daily

and cultural life in Japan. The children live in Japan with the Mother and have very close

relationships with their extended family in Japan where the Mother’s family resides.

       8.       Throughout the marriage, the Father told the Mother that as part of his position

with the United States Army, at some point in time it was inevitable that he would be transferred

to the United States for a fixed period of time. The parties’ discussions during their marriage

about this potential temporary transfer order never led to any agreement for the Mother and

children to relocate with the Father to the United States. The children are of Japanese heritage,

their native language is Japanese, and the parties agreed from the outset of their children’s births

that the Mother and children would never live anywhere other than Japan.

       9.       The Father told the Mother in August 2017 that he had received unexpected

military orders to transfer from Japan to the United States beginning in January 2018.

       10.      On August 9, 2017, the Father wrote to the Mother and told her that he had

accepted the offer to transfer to Aberdeen Proving Ground and that he had come to the

conclusion that this temporary period in the United States would be best for the family.

       11.      The parties agreed that a limited duration, two-year maximum temporary stay in

Maryland was feasible for their family, particularly given that the children were young and

enrolled in elementary school and would be back home in Japan to complete elementary school

there and begin secondary school. The parties agreed that a two-year maximum period in the

United States would facilitate a smooth reintegration once the children returned to Japan.




                                                 3
          Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 4 of 12



       12.       The Mother and children traveled on December 26, 2017 and met the Father who

was already in Maryland. The Mother then returned home to Japan to complete her university

semester. On March 27, 2018, the Mother traveled to Maryland to begin her one-year temporary

sabbatical with the University of Pennsylvania.

       13.       The Mother’s one-year temporary sabbatical ended on March 31, 2019. The

Mother therefore returned to Japan on March 25, 2019 to begin the new university semester on

April 1, 2019.

       14.       The Mother planned to return to Maryland from August through September 2019

to continue caring for the children during the summer break from school. The Mother promised

the children she would speak to them daily by telephone or video.

       15.       After the Mother returned home to Japan, the Father immediately began

interfering with contact between the Mother and children.

       16.       In May 2019, the Father contacted the Mother and told her that he had purchased

a new home in Pennsylvania.

       17.       The Mother took leave from her employment in Japan for ten days to travel to the

United States on June 13, 2019 rather than waiting until the summer break in August because of

her fear that the Father had plans to cease contact between the Mother and the children.

       18.       On June 15, 2019, the Mother confronted the Father about the children’s

passports. The Father refused to disclose the location of the passports.

       19.       The parties continued to argue throughout that night. The Mother suggested that

perhaps the parties should separate. The Father immediately reacted with outrage and began

screaming at the Mother and shouting abusive language at her. The next day, the Mother sought

legal advice.




                                                  4
         Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 5 of 12



       20.     On June 22, 2019, the day of the Mother’s scheduled return home to Japan, the

Father asked to speak to the Mother at the home in Bel Air.

       21.     During the parties’ discussion, the Father for the first time told the Mother that he

has unilaterally decided that the children will remain in the United States and will not return to

Japan at the conclusion of the two-year maximum temporary stay—thereby repudiating the

parties’ shared agreement for the children to return to Japan at the conclusion of the temporary

two-year maximum period in the United States.

       22.     The Father asked the Mother to consent to the children’s indefinite stay in the

United States. The Mother of course refused. The Mother told the Father that she does not agree

and has never agreed for the children to stay in the United States beyond the agreed-upon

temporary two-year maximum period. She told the Father that she has never agreed for the

children to live permanently or indefinitely anywhere outside of Japan. The Mother made clear

to the Father that based on the Father’s repudiation of the parties’ agreement for the children to

return home to Japan, the Mother no longer agrees for the children to be in the United States,

even temporarily.

       23.     On July 2, 2019, the Father filed a Complaint for Custody in the Circuit Court for

Harford County in Case No. C-12-FM-19-001184. The Mother has not participated in that

proceeding and has not been served with the Complaint or 90-day Writ of Summons. According

to the public docket, the Father sought and obtained an ex parte temporary order prohibiting the

children’s removal from the United States until further order.

       24.     The Father has now also restricted the Mother’s access time with the children.

Between the date of the Father filing his state court custody Complaint and the date of filing this




                                                 5
           Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 6 of 12



Petition, the Mother has not had any in-person access with the children and the Father has only

allowed the Mother to communicate to the children via Facetime supervised by him.

        25.      The Mother has also now learned that the Father has imminent plans to relocate

the children to York County, Pennsylvania before the start of the 2019-2020 school year and,

upon information and belief, that he has unilaterally enrolled the children for a full year of school

in Pennsylvania, or alternatively, in Maryland.

        26.      The parties never had a shared intent for the children to live anywhere other than

Japan. The parties’ only last shared, settled intent with respect to the children’s habitual

residence has been that the children will reside in Japan with the Mother.

        27.      The children have resided in Japan for all of their lives. The parties agreed to a

fixed temporary two-year maximum period for the children to live in the United States and for

the children to return to Japan no later than December 2019.

        28.      The Mother has submitted her Hague Convention Return Application (“Hague

Application”) to the Japanese Ministry of Foreign Affairs (the Japanese Central Authority),

which will then be transmitted to the United States Department of State Office of Children’s

Issues (the United States Central Authority).

        29.      The Mother therefore requests expedited consideration of her Petition for Return

as fully explained below pursuant to the treaty’s mandate and the law applying the Convention.

              LEGAL AUTHORITY IN SUPPORT OF EXPEDITED REQUEST

        30.      The Convention came into effect in the United States of America on July 1, 1988,

and was ratified between the United States of America and Japan on April 1, 2014.2 The objects

of the Convention are as follows: (1) to secure the immediate return of children wrongfully


2
  See Hague Abduction Convention Country List, text available at: https://travel.state.gov
/content/childabduction/en/country/hague-party-countries.html (last accessed August 20, 2019).




                                                        6
             Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 7 of 12



removed or wrongfully retained in any Contracting State; and (2) to ensure that rights of custody

and of access under the law of one Contracting State are effectively respected in other

Contracting States. Convention, art. 1.

       31.       The Hague Convention contemplates an outside limit of six weeks for the

determination of the merits of a wrongful retention case from the date of filing. Convention, art.

11 (emphasis added).

       32.       ICARA establishes that Hague Convention cases should not follow the standard

civil action schedule. Rather, Contracting States shall use the most expeditious procedures

available:

                 Contracting States shall take all appropriate measures to secure within
                 their territories the implementation of the objects of the Convention. For
                 this purpose they shall use the most expeditious procedures available.

                                *               *              *

                 The judicial or administrative authorities of Contracting States shall act
                 expeditiously in proceedings for the return of children.

                 If the judicial or administrative authority has not reached a decision within
                 six weeks from the date of commencement of the proceedings, the
                 applicant or the Central Authority of the requested State, on its own
                 initiative or if asked by the Central Authority of the requesting State, shall
                 have the right to request a statement of the reasons for the delay. . . .

See Convention, arts. 2, 11 (emphasis added).

       33.       The Supreme Court of the United States has also re-confirmed and made crystal-

clear that “[t]he Hague Convention mandates the prompt return of children to their countries of

habitual residence.” Chafin v. Chafin, 568 U.S. 165, 180 (2013).

       34.       The Supreme Court has further emphasized “the need for both speed and certainty

in Convention decision-making” and instructed that Contracting States to the Convention must




                                                    7
          Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 8 of 12



“use the most expeditious procedure available to secure the return of a child wrongfully removed

or retained away from her habitual place of residence.” Id. at 182-83 (Ginsburg, J. concurring).

        35.     It is therefore now well-settled that Hague Convention cases should not proceed

on the standard pre-trial and trial schedule.

        36.     Rather, these cases must be expedited and must proceed first with an expedited

initial scheduling hearing, and then the case proceeds to an expedited evidentiary hearing on the

petition for return.

        37.     The Honorable Peter J. Messitte of this Court has observed and instructed that:

                Unquestionably at the heart of the Convention is prompt action by courts.
                Convention art. 11 . . . This comports with the obvious desideratum that
                any dispute involving custody of a child be decided quickly so as to
                minimize the anxiety and unsettlement of the child and to avoid
                assimilation of the child into strange environs which could lead to
                subsequent difficulties in separation.

                The rules of procedure applicable to ordinary civil cases would seem to be
                at odds with the Convention and ICARA’s premium on expedited
                decision-making. Twenty date to answer and petition, Fed. R. Civ. P.
                12(a)(1)(A), utilization of various discovery devices, , Fed. R. Civ. P. 33
                (interrogatories); Fed. R. Civ. P. 31 (depositions); and extended trial time
                work at cross-purposes to the objective of prompt disposition.

Zajazckowski v. Zajaczkowska, 932 F. Supp. 128, 130 (D. Md. 1996), aff’d by 1997 U.S. App.

LEXIS 10154 (4th Cir. 1997) (citations omitted).

        38.     In addition, 28 U.S.C. § 1657 states, in pertinent part, as follows:

                [T]he court shall expedite the consideration of any action … if good cause
                therefore is shown. For purposes of this subsection, “good cause” is
                shown if a right under the Constitution of the United States or a Federal
                Statute … would be maintained in a factual context that indicates that a
                request for expedited consideration has merit.

        39.     Applying Section 1657 here, the Hague Convention is a treaty under Article VI of

the United States Constitution and such cases are governed by statute, namely 22 U.S.C.§ 9001




                                                  8
          Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 9 of 12



et seq. The Mother’s Hague Convention case presents a factual context indicating this request

for expedited consideration has good merit. Good and meritorious cause therefore exists, and

“the court shall expedite the consideration of” this action. Id.

       40.     Moreover, the importance of securing the attendance of the Father forthwith

through the mechanism of a Show Cause Order cannot be underestimated. ICARA is

unequivocal that a Hague Convention petitioner can only bring a Hague Convention action in the

place where the children are located. ICARA § 9003. For this reason, ICARA makes it clear

that this Honorable Court can take any provisional remedies to ensure that the children in

question are not removed from its jurisdiction. ICARA § 9004.

       41.     The issuance forthwith of a Show Cause Order that contains an admonishment to

the Father to appear before this Honorable Court or be subject to its contempt powers is the

appropriate and proportionate mechanism in this case to ensure that the Father will appear, and

not remove the children from this Court’s jurisdiction.

       42.     In accordance with the Hague Convention, ICARA, 28 U.S.C. § 1657, the

requirement of the Supreme Court of the United States that courts use the most expeditious

procedures available, and the good and meritorious cause to expedite consideration of the

Mother’s Petition, this Court should enter a Show Cause Order forthwith in the form submitted

to this Court, setting a date for the Father to appear with the children and for the Mother’s

counsel to appear on her behalf, on the first date available on the Court’s calendar, and thereafter

allowing for full resolution of this matter within six weeks of the date of filing this Request.

             NOTICE IS NOT REQUIRED BEFORE ISSUANCE OF ORDER
                    FOR EXPEDITED SCHEDULING HEARING

       43.     It is in the interests of justice to proceed with the issuance of a Show Cause Order

in the circumstances of this case.




                                                  9
         Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 10 of 12



       44.     ICARA § 9004 provides that in a proceeding for the return of a child, “[n]o court

exercising jurisdiction … may … order a child removed from a person having physical control of

the child unless the applicable requirements of State law are satisfied.” ICARA § 9004. In this

case, the law referred to is that of the State of Maryland.

       45.     Maryland law addresses the appearance of the parties and children in international

child disputes in the Uniform Child Custody Jurisdiction and Enforcement Act, codified as MD.

CODE ANN., FAM. LAW, §§ 9.5-101 et seq. Maryland law addresses the appearance of the parties

and the child in such cases in § 9.5-210 of the UCCJEA. That section authorizes this Court to

order the appearance of the child and custodian or custodians together. Id. This Court therefore

has the authority to issue an order, ordering the appearance of the Father and children in that the

provisions of 22 U.S.C. § 9004 can be met.

       46.     The United States federal courts have routinely held that ex parte action is

appropriate in these cases. The United States District Court of South Carolina has recently

explained:

         To accomplish the goal of maintaining the status quo, the Court is empowered
         to take appropriate measures “to prevent . . . prejudice to interested parties by
         taking or causing to be taken provisional measures.” Hague Convention, art.
         7(b). These “provisional measures” are available to the court exercising
         jurisdiction over the action just as if it were the appropriate court under State
         law—indeed the ICARA requires the court exercising jurisdiction to ensure
         that the applicable requirements of State law are satisfied. 22 U.S.C. § 9004(b).
         Once those requirements are met, the court is permitted to implement all
         necessary procedures “to prevent the child’s further removal or
         concealment before the final disposition of the petition.” Id. §9004(a).

Alcala v. Hernandez, No. 4:14-CV-4176-RBH, 2014 WL 5506739, at *2 (D.S.C. Oct. 30, 2014)

(emphasis added).

       47.     It is clear under federal law that ex parte action in merely issuing a Show Cause

Order is a reasonable and precautionary measure to preserve the jurisdiction of this Court.




                                                 10
         Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 11 of 12



       48.     The issuance of a Show Cause Order—that will be immediately served on the

Father along with the Petition for Return and all related filings—without notice to the Father will

not prejudice him and does not make any determination on the merits of the Petition.

       49.     The Father will be provided notice of the Show Cause hearing. The Mother is not

requesting an ex parte hearing of any kind. At the Show Cause hearing, the Father will have an

opportunity to be heard in satisfaction of due process requirements.

       50.     The only effect of this Court issuing a Show Cause Order will be to ensure that

the children are not removed from the Court’s jurisdiction before the merits of the Petition for

Return can be heard.

       51.     The Mother of course recognizes and appreciates that there are numerous other

equally and/or more important cases pending before this Court. But for the Father’s wrongful

retention of the children, which has caused the filing of this action, the Mother would not now be

seeking expedited consideration of the merits of this case.

       WHEREFORE, Petitioner, Mitsuko Maeda, respectfully requests the following relief:

       A.      That a Show Cause Order in the form submitted to this Honorable Court be

entered forthwith, setting a date for the Respondent to appear with the children, on the first date

available on the Court’s calendar, for an initial show cause and scheduling hearing; and

       B.      That this Court’s Show Cause Order be served on the Respondent by the United

States Marshal Service;

       C.      In the alternative, that this Court’s Show Cause Order be served on the

Respondent’s Maryland state court counsel, Stephen J. King, Esquire

       D.      That the Petitioner be excused from appearing in person for the initial show cause

and scheduling hearing as long as the Petitioner’s counsel appears on her behalf and has full




                                                11
         Case 1:19-cv-02396-ELH Document 2 Filed 08/20/19 Page 12 of 12



authority from the Petitioner to schedule the expedited evidentiary hearing and all related

deadlines; and

       E.        That an evidentiary hearing be scheduled within six weeks of the filing of this

Request to Expedite Proceedings; and

       F.        That this Honorable Court grant such other and further relief as justice and its

cause require.

                       Respectfully submitted this 20th day of August, 2019.


                                              /s/ Leah M. Hauser
                                              Stephen J. Cullen, Bar No.: 11838
                                              Kelly A. Powers, Bar No.: 28567
                                              Leah M. Hauser, Bar No.: 14156
                                              Miles & Stockbridge P.C.
                                              100 Light Street
                                              Baltimore, Maryland 21202
                                              (410) 385-3629
                                              (410) 385-3709 (fax)
                                              scullen@milesstockbridge.com
                                              kpowers@milesstockbridge.com
                                              lhauser@milesstockbridge.com

                                              Attorneys for Petitioner




                                                12
